DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the application filed by the applicant on August 23, 2019.
Claims 1-20 are pending and have been examined. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Ivonnemary Rivera González.
Information Disclosure Statement
        The information disclosure statement (IDS) submitted on May 08, 2020; May 5, 2021; July 2, 2021; December 1, 2021 and February 28, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
In ¶0119, contains a grammatical error "URL pattern 641" and should be corrected to “URL pattern 631” in accordance to MPEP 608.01(g) and/or 37 CFR 1.71.
In ¶0145; the “method 800” from Fig. 8 is missing and needs to be corrected in accordance to MPEP 608.01 or 37 CFR 1.84 (p).

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code as found in ¶0098-99, ¶0102, ¶0109 and ¶0130. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 101
       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 20  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Firstly, it should be stated that claim 20 is being used as the most representative of the independent claim set 1 and 20. Step 1: the claimed invention falls under statutory categories of a process and a machine. However, Step 2A Prong 1: the abstract idea is defined by the elements of: 
 receive, from a first user…, a first uniform resource locator (URL) of a first user browsing history; generate a first embedding corresponding to the first URL; compare the first embedding with a template embedding of a plurality of template embeddings, the plurality of template embeddings…; and in response to a difference between the first embedding and the template embedding being lower than an embedding difference threshold, adding the first embedding...

These limitations, describe a method and a system for identifying genuine organization customers by receiving their user’s browsing history and payment transactions through a first uniform resource locator (URL) and comparing it to embedded transaction confirmation page URLs to confirm their authentication and efficiently publish real business’ product reviews. Thus, these limitations are directed to the abstract idea of a certain method of organizing human activity in the form of managing interactions between people by evaluating user’s browsing history information to compare it to legit transaction confirmation page URLs and determine if a product recommendation made by the respective user should be added or deleted while insuring validated product reviews. Also, this judicial exception or abstract idea can be engaging in commercial interactions by filtering sale activities or behaviors. As disclosed in the specification, this invention allows to identify, among user electronic devices, customer electronic devices associated with genuine customers of organizations, the method being executed by a server. Thus, it represents a certain method of organizing human activities.

Step 2A Prong 2: The judicial exception is not integrated into a practical application, because the claim set 1 and 20 as a whole, while looking for their additional element(s) of user electronic device; server and a genuity database individually and in combination, merely is used as a tool to perform the abstract idea (refer to MPEP 2106.05f) and are not functionally related to the claimed process other than a recitation to intended use or field of use (MPEP 2106.05(h)) after the fact that is directed to an abstract idea that does not integrate a judicial exception into a practical application or provide significantly more. Therefore, this is indicative of the fact that the claim set has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner.


Step 2B: For claims 1 and 20, these claims recite the additional elements: user electronic device; server and a genuity database and these are not sufficient to amount significantly more than the judicial exception. Meaning, that there are no additional element(s) claimed in the dependent claims that could be significantly more than the judicial exception, but rather, further recites the abstract idea. As indicated in Step 2A Prong 2, the additional element(s) in the claims are merely, using a generic computer device and/or computing technologies to perform an abstract idea that does not constitute a practical application and only amounts to a mere instruction to practice the invention. Thus, this not render the claims as being eligible (refer to MPEP 2106.05(f) and 2106.05(h)). The rationale set forth for the 2nd prong of the eligibility test above is also applicable and re-evaluated in step 2B, thus being sufficient for its rejection basis as not patent eligible and by being consistent with the recently issued 2019 PEG.

For dependent claims 2-19, these cover or fall under the same abstract idea of a method of organizing human activity. They describe additional limitations steps of:
Claims 2, 5, 12, 17, 18 and 19: further describes the abstract idea of the computer-implemented system and the received users’ URLs (including their browsing history) in where their embedding difference threshold is lower due to being associated to a first embedding with a template URL (by having at least partially common URL pattern), and a review request is sent to the first user to provide comments in the review, mark the first user as a first customer of a first organization (i.e. is at least an online store, a booking service, and[/or] a service provider) and displays a first review.
Claims 3 and 4: further describes the abstract idea of the computer-implemented system and users’ URLs, including an online purchase confirmation page in where are received along with their respective template organization’s confirmation pages URLs to generate new template embeddings for storage.
Claims 6, 7, 8, 9, 10 and 11: further describes the abstract idea of the computer-implemented system and users’ URLs in where their embedding difference threshold is lower as a response to generating and identifying a first (or a second) URL pattern, comprised of static and dynamic portions (masking) in its URL and adding it to a genuity database to also compare a second user’s URL pattern, that was also marked and displayed as a second review. Finally, a match is determined with the first user URL pattern and the second URL is deleted if the recommendation database determines to have a different pattern to the first one, if not, the embedding threshold is lower and this second URL with its generated embedding is added in the genuity database.
Claim 13: further describes the abstract idea of the computer-implemented system and the first user URL embeddings are generated by applying a Word2Vector algorithm.
Claims 14 and 15: further describes the abstract idea of the computer-implemented system and users’ URLs in where their embedding difference threshold is lower as a response, accessing the recommendation database to mark reviews that match the first organization and their first device as being genuine comments and discarding them if they do not match.  
Claim 16: further describes the abstract idea of the computer-implemented system and users’ URLs in where their embedding difference threshold being equal or higher as a response, accessing the recommendation database to mark reviews associated to the first organization and the first user device as being fraudulent and deleting the respective reviews from the recommendation database.
Therefore, the additional elements previously mentioned above, are nothing more than descriptive language about the elements that define the abstract idea, and these claims remain rejected under 101 as well. 

Claim Rejections - 35 USC § 103
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claims 1-9, 11-12, 14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Wong (U.S. Pub No. 20140258169 A1) in view of Chetuparambil (U.S. Pub No. 20150095417 A1).
Regarding claims 1 and 20: 
A computer-implemented method for identifying, among user electronic devices, customer electronic devices associated with genuine customers of organizations, the method being executed by a server, the method comprising: (claim 1)
A computer-implemented system for identifying, among user electronic devices, customer electronic devices associated with genuine customers of organizations, the system comprising: (claim 20)
These claim set is being represented by claim 20
Wong teaches:
a genuity database; and (“The database server 60 will contain a summary of attribute values and text patterns categorized as either as positive, indicating that is more likely to be from an authentic proof-of-purchase 15 or as negative, indicating that it is more likely to be from a falsified proof-of-purchase 15.” ¶0047; Fig 1 (60, 62 and 64)) Examiner note: Under the Broadest Reasonable Interpretation (BRI), the genuity database is being interpreted as the “database server 60”. Also, refer to ¶0026, ¶0048 and ¶0066 for more detailed information regarding the “database server”.
a server configured to: (“a database server 60 comprises a conventional database server that is commercially available in the marketplace. The database server 60 is in network communication with the review verification web server 50 and manages the interactions between the database engine 62 and one or more databases 64 (only one of which is shown in the drawing).” ¶0026; Fig 1 (50)) Examiner note: Under BRI, the server is being interpreted as the “review verification web server 50” Also, refer to ¶0027 for more functional details.
compare the first embedding with a template embedding of a plurality of template embeddings, the plurality of template embeddings having been retrieved from a genuity database; and (“At step 204, attribute information and text patterns related to the merchant or bank are retrieved from the database server 60. If user 10 submits a receipt, then attribute information and text patterns associated with receipts issued by the merchant 16 are retrieved. If user 10 submits a bank statement, then attribute information and text patterns associated with statements issued by the bank are retrieved. The database server 60 will contain a summary of attribute values and text patterns categorized as either as positive, indicating that is more likely to be from an authentic proof-of-purchase 15 or as negative, indicating that it is more likely to be from a falsified proof-of-purchase 15.” ¶0047; Fig 1 (20, 30, 16 and 18); Fig 4 (206 and 208); Fig 5 (306-308)) Examiner note: Under BRI, the first embedding is being interpreted as the first user’s “then attribute information and text patterns associated with statements issued by the bank” and the template embedding is being interpreted as the “attribute information and text patterns related to the merchant or bank”. Also, refer to ¶0060-66 to learn about user’s additional “proof-of-purchase” information including their “IP address”, which could be interpreted as their URL as retrieved from the “database server” and refer to ¶0021 and ¶0050 regarding the merchant’s “proof-of-purchase template” submitted in the “review verification server 50”.
in response to a difference between the first embedding and the template embedding being lower than an embedding difference threshold, adding the first embedding to the genuity database. (“If the number of reviews for the merchant is at or above the review threshold and the risk score exceeds the threshold set for low risk reviews, for example, 0.05, the review verification status is set to Pending Further Verification, thus indicating that the review is placed in a queue for the user 10 to perform additional verification steps before the review can be accepted. Such additional verification steps may include submitting additional proof-of-purchase 15 documentation or performing additional verifications procedures, such as verifying the user 10 telephone number, within a set amount of time, singularly or in combination. Once the user 10 has satisfactorily completed the additional verification step or steps, the review verification status is updated to Verified. If the user 10 does not complete the verification steps within the set amount of time, the review verification status is updated to Not Verified.” ¶0038; Fig 3 (200, 300, 400, 500 and  600)) Examiner note: Under BRI, the embedding difference threshold being lower to add the first user’s embedding is being interpreted as the inversed function of the combination of the “review threshold and the risk score” exceeding “the threshold set for low risk reviews”, which indicates that user need to be furthered verified and will not be added in the database, including his/her new review until its completion, as stated above and in ¶0039. Also, refer to ¶0067-69 regarding flagging users information details.

Wong does not explicitly teach the following limitation(s), however, Chetuparambil teaches:
receive, from a first user electronic device by the server, a first uniform resource locator (URL) of a first user browsing history; (“As depicted in FIG. 1, a variety of sources of information can be utilized for deriving a social network identifier 114. Such information can include buying history patterns 102, survey reports 104, web browsing patterns 106, previously submitted opinions 110 and other data 108. The social network identifier 114 captures such consumer preference and/or subjectivity towards certain commerce-specific aspects, such as, for instance, brand consciousness, cost consciousness, etc.” ¶0026; Fig 1 (102, 106 and 114); Fig 2 (202)) Examiner note: Under BRI, the first uniform resource locator (URL) is being interpreted as the “social network identifier 114” of a consumer or individual (also, refer to ¶0005) and his/her preferences. Also, refer to ¶0015 regarding to “identifying sources of information” details and ¶0054 for more electronic device details. 
generate a first embedding corresponding to the first URL; (“Social network identifier 114 includes an algorithm that searches various sources of information, as noted above, for commerce-related aspects pertaining to given consumers. For each such commerce-related aspect, different sources of information are searched to determine the preferences of each given consumer towards the aspect. Additionally, the social network identifier 114 includes a vector of weights along these aspect dimensions. The derived social commerce network identifier can take into account all commerce-related transactions and, thus, the bias of a particular consumer towards a commerce-related activity can be obtained.” ¶0026; Fig 1 (114); Fig 2 (204 and 208)) Examiner note: Under BRI, the first embedding is being interpreted as the “vector of weights” along multiple “aspect dimensions” of a “particular consumer towards a commerce-related activity”. Also, refer to ¶0033 for more info.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Wong with the ability of receiving a first uniform resource locator (URL) or some type of a first user’s identifier of their browsing history and generating their first embedding, as taught by Chetuparambil because “Social network data such as data derived from blogs, reviews, message boards, etc., typically include anonymous entries that are based on the subjective opinion of the author and/or consumer. Additionally, such data presented can be contradictory and it may be left to the user to derive meaningful conclusions therefrom. [Also, because] a need exists for a metric to elicit an importance level of a given item of content with respect to an individual while masking the actual identity of the content owner” (Chetuparambil; ¶0002 and ¶0004).

Regarding claim 2: 
The combination of Wong and Chetuparambil, as shown in the rejection above, discloses the limitations of claim 1.
Wong further teaches:
in response to the difference between the first embedding and the template embedding being lower than the embedding difference threshold: marking the first user electronic device as being a first customer electronic device associated with a first genuine customer of a first organization; and (“The status confirmation module 700 communicates the review verification status (e.g. Verified, Not Scored, Pending Further Verification or Not Verified). In one embodiment, where the user 10 interacts directly with the review verification web server 50, the status confirmation module will generate a web page which summarizes the verification status for that review as well as other relevant information. The user 10 will be provided with a URL for the review verification status page that they can post onto the review at the review site web server 40 in order to inform other users that their review has been verified.” ¶0040; Fig 3 (700)) Examiner note: Under BRI, the first user’s mark as a genuine customer of a first organization is being interpreted as the “verification status (e.g. verified)”. Also, refer to ¶0038-39 for more user verification and risk score details.
causing displaying of a first review received from the first user electronic device on displays of future customers' electronic devices (“The web page will include, but not be limited to the following information, the merchant 16 name, the name of the review site that the review was written for, the username of the user 10 who wrote the review and non-personally identifiable information, including, but not limited to, information about the user, the type of proof-of-purchase provided by the user 10, the user 10 IP access location. All personally identifiable information will be de-personalized by replacing information that can be trade to an individual user 10 with more generic information.” ¶0040; Fig 3 (700)) 

Regarding claim 3: 
The combination of Wong and Chetuparambil, as shown in the rejection above, discloses the limitations of claim 1.
Wong further teaches:
receiving, by the server, a plurality of template transaction confirmation page URLs of genuity confirmation pages of corresponding template organizations; and (“Once the proof-of-purchase 15 information is specified, user 10 will be given the option to browse the user 10's device's file directory and selects an appropriate proof-of-purchase file to upload. User 10 will have previously created a digital copy of a merchant-issued receipt or bank-issued bank statement by using, but not restricted to, a scanning device, digital camera or smart phone with photographic features. Optionally, user 10 may download an electronic copy of a receipt from the merchant 16 website or download an electronic copy of a bank statement from the bank website.” ¶0029; Fig 2 (43, 44 and 46)) Examiner note: Under BRI, the template transaction confirmation page URLs are being interpreted as the combination of “proof-of-purchase 15 information” which can also include the merchant’s website address as a URL, as stated in ¶0027 when “typing in the name of the website into a text input box 42” to identify the merchant and when “specifying their username for that review site by typing it into a text input box 43”. Also, refer to ¶0028 and ¶0033-35 for more information regarding the metadata submitted by the first user.
for each template transaction confirmation page URL of the template transaction confirmation page URLs, generating a new template embedding and storing the new template embedding in the genuity database, the new template embedding being one of the plurality of template embeddings. (“In another embodiment, if the merchant 16 had previously uploaded a proof-of-purchase template 18 document onto the review verification server 50, the proof-of-purchase data analysis module 200 will optionally retrieve attribute values and text patterns specified by the merchant 16 on the proof-of-purchase template 18 document.” ¶0050; Fig 1 (50) Fig 2 (43, 44 and 46); Fig 3 (200 and 300)) Examiner note: Under BRI, the generation and storage of a new template embedding based on each template transaction confirmation page URL of the template transaction confirmation page URLs is being interpreted as the “previously uploaded a proof-of-purchase template 18 document” provided by a “merchant” or an organization. 

Wong does not explicitly teach the use of URLs or “identifiers” for the template transaction confirmation pages to generate the new template embeddings, however, Chetuparambil teaches: “Social network identifier 114 includes an algorithm that searches various sources of information, as noted above, for commerce-related aspects pertaining to given consumers. For each such commerce-related aspect, different sources of information are searched to determine the preferences of each given consumer towards the aspect. Additionally, the social network identifier 114 includes a vector of weights along these aspect dimensions. The derived social commerce network identifier can take into account all commerce-related transactions and, thus, the bias of a particular consumer towards a commerce-related activity can be obtained.” ¶0026; Fig 1 (114); Fig 2 (204 and 208)) Examiner note: Also, refer to ¶0033 for more info.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Wong with the ability of generating and storing new template embeddings based on each template transaction confirmation page URL of the template transaction confirmation page URLs, as taught by Chetuparambil because “Social network data such as data derived from blogs, reviews, message boards, etc., typically include anonymous entries that are based on the subjective opinion of the author and/or consumer. Additionally, such data presented can be contradictory and it may be left to the user to derive meaningful conclusions therefrom. [Also, because] a need exists for a metric to elicit an importance level of a given item of content with respect to an individual while masking the actual identity of the content owner” (Chetuparambil; ¶0002 and ¶0004).

Regarding claim 4: 
The combination of Wong and Chetuparambil, as shown in the rejection above, discloses the limitations of claim 3.
Wong further teaches:
wherein at least one of the genuity confirmation pages is an online purchase confirmation page indicative of completion of a purchase by a genuine customer. (“web based interface provided by the review verification web server 50 that allows a user 10 to verify a review they wrote on a review site 40 by providing the necessary information and submitting a proof-of-purchase 15. After logging in with a user identification and password, the user 10 can use the web interface to provide the necessary information to document that a transaction occurred between the user 10 and a merchant 16 as indicated by the review that they wrote. The user will identify the name of the merchant 16 that they conducted business with by typing it into a text input box 41. The user 10 will then identify the review websites 40 where the user submitted a review for aforementioned merchant 16 by typing in the name of the website into a text input box 42… User 10 will first specify whether the proof-of-purchase 15 that is being submitted is a receipt or a bank statement using a drop-down box 44. User will then specify the electronic format of the proof-of-purchase 15 using a drop-down box 45.” ¶0027-28; Fig 1 (15); Fig 2 (44-46)) Examiner note: Under BRI, the genuity confirmation page(s) is being interpreted as the “proof-of-purchase 15” which can be a payment “receipt(s)”. 

Wong does not explicitly teach a genuity confirmation page such as an online purchase confirmation page which can indicate a genuine customer based on their purchase completion, however, Chetuparambil teaches: “Additionally, items of web information pertaining to past activity associated with the given individual can include social network activities associated with the given individual such as social network activities related to commerce and/or past purchases associated with the given individual.” ¶0035; Fig 2 (202) Examiner note: Under BRI, the online purchase confirmation page is being interpreted as the “social network activities related to commerce and/or past purchases associated with the given individual” which can be a payment “receipt”.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Wong with the ability of having a genuity confirmation page such as an online purchase confirmation page which can indicate a genuine customer based on their purchase completion, as taught by Chetuparambil because “Social network data such as data derived from blogs, reviews, message boards, etc., typically include anonymous entries that are based on the subjective opinion of the author and/or consumer. Additionally, such data presented can be contradictory and it may be left to the user to derive meaningful conclusions therefrom. [Also, because] a need exists for a metric to elicit an importance level of a given item of content with respect to an individual while masking the actual identity of the content owner” (Chetuparambil; ¶0002 and ¶0004).

Regarding claim 5: 
The combination of Wong and Chetuparambil, as shown in the rejection above, discloses the limitations of claim 1.
Wong further teaches:
further comprising, in response to the difference between the first embedding and the first template embedding being lower than the embedding difference threshold: associating the first embedding with a template URL pattern. (“At step 204, attribute information and text patterns related to the merchant or bank are retrieved from the database server 60. If user 10 submits a receipt, then attribute information and text patterns associated with receipts issued by the merchant 16 are retrieved. If user 10 submits a bank statement, then attribute information and text patterns associated with statements issued by the bank are retrieved. The database server 60 will contain a summary of attribute values and text patterns categorized as either as positive, indicating that is more likely to be from an authentic proof-of-purchase 15 or as negative, indicating that it is more likely to be from a falsified proof-of-purchase 15.” ¶0047; Fig 1 (20, 30, 50, 16 and 18); Fig 4 (206 and 208); Fig 5 (306-308)) Examiner note: Also refer to ¶0021 to learn more about the “proof-of-purchase template 18” provided by the merchant to include in “the review verification web server 50”.

Regarding claim 6: 
The combination of Wong and Chetuparambil, as shown in the rejection above, discloses the limitations of claim 1.
Wong further teaches:
further comprising, in response to the difference between the first embedding and the first template embedding being lower than the embedding difference threshold: generating a first URL pattern for the first URL; and (“In one embodiment, where the user 10 interacts directly with the review verification web server 50, the status confirmation module will generate a web page which summarizes the verification status for that review as well as other relevant information. The user 10 will be provided with a URL for the review verification status page that they can post onto the review at the review site web server 40 in order to inform other users that their review has been verified.” ¶0040; Fig 3 (700); Fig 4 (202); Fig 5 (302); Fig 6 (406) 
adding the first URL pattern to the genuity database. (“The database server 60 will contain a summary of attribute values and text patterns categorized as either as positive, indicating that is more likely to be from an authentic proof-of-purchase 15 or as negative, indicating that it is more likely to be from a falsified proof-of-purchase 15” ¶0047; Fig 1 (60); Fig 4 (204); Fig 5 (304)) 

Regarding claim 7: 
The combination of Wong and Chetuparambil, as shown in the rejection above, discloses the limitations of claim 6.
Wong does not explicitly teach the following limitation(s), however, Chetuparambil teaches:
wherein the generating the first URL pattern comprises identifying a first dynamic portion of the first URL and a first static portion of the first URL. (“invention includes generating a privacy-preserving social network identity for an individual that captures a similarity level among other individuals. This identity can be used, for example, to further derive trust metrics without exposing personal and/or individual characteristics of consumers. For example, such a trust-based similarity identity can be used to rank the contents of a particular entry for consumers, to increase the trust associated with such contents, to filter contents that should be utilized for marketing and/or recommendations, etc. Additionally, at least one embodiment of the invention can include implementation in the context of customer segmentation, wherein criteria for such customer segmentation is not based on user profile information (age, demographics, registration details, etc.) but through a similarity identifier.” ¶0014; Fig 1 (114)) Examiner note: Under BRI, the generation and identification step for a first URL with a dynamic and static portion is being interpreted as the filtering of the “social network identity” with a “similarity identifier” as being the static portion. Also refer to ¶0030 for more info.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Wong with the ability of identifying and generating a masked pattern for the dynamic portion and a static portion of a first uniform resource locator (URL), as taught by Chetuparambil because “information shared on social networks is often personal, and while users and/or consumers commonly do not like having such information used unnecessarily or used for commercial reviews, similarity of opinion among individuals, if captured, can be utilized to increase the trust value of content, opinions and/or recommendations for consumers” and can help in “generating a privacy-preserving social network identity for an individual that captures a similarity level among other individuals. This identity can be used, for example, to further derive trust metrics without exposing personal and/or individual characteristics of consumers” (Chetuparambil; ¶0013-14).

Regarding claim 8: 
The combination of Wong and Chetuparambil, as shown in the rejection above, discloses the limitations of claim 7.
Wong does not explicitly teach the following limitation(s), however, Chetuparambil teaches:
wherein: the generating the first URL pattern comprises identifying at least one mask of a first pattern dynamic portion of the first URL pattern and identifying a first pattern static portion of the first URL pattern. (“As such, at least one embodiment of the invention includes implementing web searching techniques to provide an identity for a consumer while masking his or her actual social network profile(s). Such an embodiment includes identifying sources of information wherein a similarity level across consumers can be captured. Such information can include, for example, social network profiles (such as from Facebook®, Twitter®, etc.), buying behavior and patterns, opinions and/or comments input on message boards, commercial vendor sites, product or services sites, etc., searching and/or browsing history, web usage patterns, consumer survey output, etc” ¶0015; “in at least one embodiment of the invention, a social network identifier for a given consumer masks and/or protects personal information (such as social network profile information) of the consumer. Accordingly, at least one embodiment of the invention includes an algorithm for obtaining a privacy-preserving identity that creates an ordered list of data and criteria, wherein such data represent the collection of the web documents, and wherein the criteria is a list of those documents on which the privacy preserving action is carried out. By way of example, the data can include web comments, message board comments, individual profiles, connection networks, references, blogs, feedback pages, sentiment values, etc.” ¶0030; Fig 1 (112 and 114)) Examiner note: Under BRI, the identifying steps regarding the dynamic portion being masked and the static portion of the user’s URL is being interpreted as the function that the “algorithm” uses to give the user a “privacy-preserving identity” through their “social network identifier” which corresponds to the user’s URL. As for the static portion refer to ¶0030-31 to learn more about other extracted features that help in identifying consumer behavior patterns or user’s “features”, on which “sentiments were expressed (that is, identifying which features are of interest to individuals), brands, costs, specific features of a product, relevant expressions of opinion from existing web history, etc.”.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Wong with the ability of identifying a masked pattern for the dynamic portion and a static portion of a first uniform resource locator (URL), as taught by Chetuparambil because “information shared on social networks is often personal, and while users and/or consumers commonly do not like having such information used unnecessarily or used for commercial reviews, similarity of opinion among individuals, if captured, can be utilized to increase the trust value of content, opinions and/or recommendations for consumers” and can help in “generating a privacy-preserving social network identity for an individual that captures a similarity level among other individuals. This identity can be used, for example, to further derive trust metrics without exposing personal and/or individual characteristics of consumers” (Chetuparambil; ¶0013-14).

Regarding claim 9: 
The combination of Wong and Chetuparambil, as shown in the rejection above, discloses the limitations of claim 8.
Wong further teaches:
comparing the [second URL with the first URL pattern]; and in response to the second URL matching the first URL pattern: (“At step 208, model variables are created. Data transformation steps are applied to the categorized text pattern match counts for the proof-of-purchase 15 obtained in step 206 to create normalized variables for use in a review scoring model 500. For example, the match counts for the Positive High Importance Receipt Pattern/Attribute on the submitted receipt for a given user 10 may be indexed to the average match counts for Positive High Importance Receipt Pattern/Attribute for all of the receipts submitted for a particular merchant 16 as a proxy for the quality of the receipt submitted by the user 10.” ¶0053; Fig 3 (500); Fig 4 (206 and 208)) Examiner note: Under BRI, the second user is being interpreted as either “another user 10”.
marking the second user electronic device as being a second customer electronic device associated with a second genuine customer of a second organization, and (“The status confirmation module 700 communicates the review verification status (e.g. Verified, Not Scored, Pending Further Verification or Not Verified). In one embodiment, where the user 10 interacts directly with the review verification web server 50, the status confirmation module will generate a web page which summarizes the verification status for that review as well as other relevant information. The user 10 will be provided with a URL for the review verification status page that they can post onto the review at the review site web server 40 in order to inform other users that their review has been verified.” ¶0040; Fig 3 (700)) Examiner note: Under BRI, the second user’s mark as a genuine customer of a second organization is being interpreted as the “verification status (e.g. verified)”. Also, refer to ¶0038-39 for more user verification and risk score details.
causing displaying of a second review of the second organization received from the second user electronic device on displays of future customers' electronic devices. (“The web page will include, but not be limited to the following information, the merchant 16 name, the name of the review site that the review was written for, the username of the user 10 who wrote the review and non-personally identifiable information, including, but not limited to, information about the user, the type of proof-of-purchase provided by the user 10, the user 10 IP access location. All personally identifiable information will be de-personalized by replacing information that can be trade to an individual user 10 with more generic information.” ¶0040; Fig 3 (700))

Wong does not explicitly teach the following limitation(s) and generally the use of URLs or “identifiers” and their patterns for a first and a second user (indicated in brackets “[…]” above), however, Chetuparambil teaches:
further comprising: receiving, from a second user electronic device by the server, a second URL; (“As depicted in FIG. 1, a variety of sources of information can be utilized for deriving a social network identifier 114. Such information can include buying history patterns 102, survey reports 104, web browsing patterns 106, previously submitted opinions 110 and other data 108. The social network identifier 114 captures such consumer preference and/or subjectivity towards certain commerce-specific aspects, such as, for instance, brand consciousness, cost consciousness, etc.” ¶0026; Fig 1 (102, 106 and 114); Fig 2 (202)) Examiner note: Under BRI, the second uniform resource locator (URL) is being interpreted as the “social network identifier 114” of a consumer or individual (also, refer to ¶0005) and his/her preferences. Finally, the examiner would like to note that this prior art teaches the same function for both first and second users as it covers a “plurality of users” as stated in ¶0029.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Wong with the ability of receiving and comparing, a first and a second user URLs and their patterns, as taught by Chetuparambil because it would provide transparency of who provided such product review and the respective business as “Social network data such as data derived from blogs, reviews, message boards, etc., typically include anonymous entries that are based on the subjective opinion of the author and/or consumer. Additionally, such data presented can be contradictory and it may be left to the user to derive meaningful conclusions therefrom. [Also, because] a need exists for a metric to elicit an importance level of a given item of content with respect to an individual while masking the actual identity of the content owner” (Chetuparambil; ¶0002 and ¶0004).

Regarding claim 11: 
The combination of Wong and Chetuparambil, as shown in the rejection above, discloses the limitations of claim 1.
Wong further teaches: 
comparing the second embedding with the first embedding; and in response to a difference between the second embedding and the first embedding being lower than the embedding difference threshold: (“At step 204, attribute information and text patterns related to the merchant or bank are retrieved from the database server 60. If user 10 submits a receipt, then attribute information and text patterns associated with receipts issued by the merchant 16 are retrieved. If user 10 submits a bank statement, then attribute information and text patterns associated with statements issued by the bank are retrieved. The database server 60 will contain a summary of attribute values and text patterns categorized as either as positive, indicating that is more likely to be from an authentic proof-of-purchase 15 or as negative, indicating that it is more likely to be from a falsified proof-of-purchase 15.” ¶0047; Fig 1 (20, 30, 16 and 18); Fig 4 (206 and 208); Fig 5 (306-308)) Examiner note: Under BRI, the second embedding is being interpreted as the second user’s “then attribute information and text patterns associated with statements issued by the bank” and the template embedding is being interpreted as the “attribute information and text patterns related to the merchant or bank”. Also, refer to ¶0060-66 to learn about user’s additional “proof-of-purchase” information including their “IP address”, which could be interpreted as their URL as retrieved from the “database server” and refer to ¶0021 and ¶0050 regarding the merchant’s “proof-of-purchase template” submitted in the “review verification server 50”. Refer to claims 1 and 20, for this limitation.
adding the second embedding to the genuity database (“If the number of reviews for the merchant is at or above the review threshold and the risk score exceeds the threshold set for low risk reviews, for example, 0.05, the review verification status is set to Pending Further Verification, thus indicating that the review is placed in a queue for the user 10 to perform additional verification steps before the review can be accepted. Such additional verification steps may include submitting additional proof-of-purchase 15 documentation or performing additional verifications procedures, such as verifying the user 10 telephone number, within a set amount of time, singularly or in combination. Once the user 10 has satisfactorily completed the additional verification step or steps, the review verification status is updated to Verified. If the user 10 does not complete the verification steps within the set amount of time, the review verification status is updated to Not Verified.” ¶0038; Fig 3 (200, 300, 400, 500 and  600)) Examiner note: Under BRI, the embedding difference threshold being lower to add the second user’s embedding is being interpreted as the inversed function of the combination of the “review threshold and the risk score” exceeding “the threshold set for low risk reviews”, which indicates that user need to be furthered verified and will not be added in the database, including his/her new review until its completion, as stated above and in ¶0039. Also, refer to ¶0067-69 regarding flagging users information details. Refer to claims 1 and 20, for this limitation.

Wong does not explicitly teach the following limitation(s), however, Chetuparambil teaches:
wherein the method further comprises: receiving, from a second user electronic device by the server, a second URL; (“As depicted in FIG. 1, a variety of sources of information can be utilized for deriving a social network identifier 114. Such information can include buying history patterns 102, survey reports 104, web browsing patterns 106, previously submitted opinions 110 and other data 108. The social network identifier 114 captures such consumer preference and/or subjectivity towards certain commerce-specific aspects, such as, for instance, brand consciousness, cost consciousness, etc.” ¶0026; Fig 1 (102, 106 and 114); Fig 2 (202)) Examiner note: Under BRI, the second uniform resource locator (URL) is being interpreted as the “social network identifier 114” of a consumer or individual (also, refer to ¶0005) and his/her preferences. Also, refer to ¶0015 regarding to “identifying sources of information” details and ¶0054 for more electronic device details. Refer to claims 1 and 20, for this limitation.
generating a second embedding corresponding to the second URL; (“Social network identifier 114 includes an algorithm that searches various sources of information, as noted above, for commerce-related aspects pertaining to given consumers. For each such commerce-related aspect, different sources of information are searched to determine the preferences of each given consumer towards the aspect. Additionally, the social network identifier 114 includes a vector of weights along these aspect dimensions. The derived social commerce network identifier can take into account all commerce-related transactions and, thus, the bias of a particular consumer towards a commerce-related activity can be obtained.” ¶0026; Fig 1 (114); Fig 2 (204 and 208)) Examiner note: Under BRI, the second embedding is being interpreted as the “vector of weights” along multiple “aspect dimensions” of a “particular consumer towards a commerce-related activity”. Also, refer to ¶0033 for more info. Refer to claims 1 and 20, for this limitation.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Wong with the ability of receiving a first uniform resource locator (URL) or some type of a second user’s identifier of their browsing history and generating their second embedding corresponding, as taught by Chetuparambil because “Social network data such as data derived from blogs, reviews, message boards, etc., typically include anonymous entries that are based on the subjective opinion of the author and/or consumer. Additionally, such data presented can be contradictory and it may be left to the user to derive meaningful conclusions therefrom. [Also, because] a need exists for a metric to elicit an importance level of a given item of content with respect to an individual while masking the actual identity of the content owner” (Chetuparambil; ¶0002 and ¶0004).

Regarding claim 12: 
The combination of Wong and Chetuparambil, as shown in the rejection above, discloses the limitations of claim 1.
Wong further teaches:
wherein the difference between the first embedding and the template embedding being lower than the embedding difference threshold is indicative of the first URL and the template URL having at least partially common URL pattern. (“the importance of an attribute value or text pattern can be calculated as the ratio of how frequently that attribute or text pattern appears on proof-of-purchase 15 documents previously identified as authentic for a given merchant 16 or bank to the frequently it appears on proof-of-purchase 15 documents previously identified as falsified. Higher ratios indicate higher importance in distinguishing authentic proof-of-purchase 15 documents from falsified ones... ratios will be calculated looking at the ratio of the frequency that a attribute value or text pattern appears on a previously identified falsified proof-of-purchase 15 to the frequency it appears on previously identified authentic proof-of-purchase 15 documents in order to identify the importance of negative attribute values and patterns (e.g. those indicating a higher propensity of falsification)” ¶0049; Fig 1 (10, 50, 16 and 18); Fig 4 (204); Fig 5 (304)) Examiner note: Under BRI, the embedding difference threshold that indicates common URLS is being interpreted as the “low ratios” which indicates “low importance in distinguishing authentic proof-of-purchase 15 documents from falsified ones”. Also refer to ¶0050-52 for more info.

Regarding claim 14: 
The combination of Wong and Chetuparambil, as shown in the rejection above, discloses the limitations of claim 1.
Wong further teaches:
further comprising, in response to the difference between the first embedding and the template embedding being lower than the embedding difference threshold: accessing a recommendation database, and (“At step 404, the user's 10 prior data is retrieved from the database server 60. Such data may include items such as the reviews that the user 10 previously submitted for verification and the list of all other merchants 16 that user 10 has reviewed, but that were not submitted for verification. Optionally, if the user 10 had previously completed identity verification, then information on the owners, board of directors, managers and other stakeholders of the merchant 16 being reviewed are retrieved from the database 60. Such information may have been previously obtained from commercially available business database/information services.” ¶0066; Fig 1 (60); Fig 6 (404)) 

Wong does not explicitly teach the following limitation(s), however, Chetuparambil teaches:
marking reviews associated with a first organization and received from the first electronic device as being genuine comments. (“recommendations 122 can be generated based on the social network identifier 114. Such recommendations can include, for example, opinions and/or products based on the similarity of the social commerce network identifier of the searching consumer with the social commerce network identifiers of other users and/or consumers. The recommendations 122 can be further used for opinion searching, etc” ¶0029; Fig 1 (112 and 122)) Examiner note: Under BRI, the “recommendations 122” are the marked reviews and final product of consumers’ revised and validated recommendations/opinions. Also, refer to ¶0014 for more details regarding the “trust metrics” used to mark or “rank contents of a particular entry for consumers” and ¶0042 for details about comments review validation process regarding an organization.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Wong with the ability of marking reviews as genuine comments from a first user regarding a first organization, as taught by Chetuparambil because it would provide transparency of who provided such product review respective to a business prior being filtered by criteria that test their trust as “Social network data such as data derived from blogs, reviews, message boards, etc., typically include anonymous entries that are based on the subjective opinion of the author and/or consumer. Additionally, such data presented can be contradictory and it may be left to the user to derive meaningful conclusions therefrom. [Also, because] a need exists for a metric to elicit an importance level of a given item of content with respect to an individual while masking the actual identity of the content owner” (Chetuparambil; ¶0002 and ¶0004).

Regarding claim 17: 
The combination of Wong and Chetuparambil, as shown in the rejection above, discloses the limitations of claim 1.
Wong does not explicitly teach the following limitation(s), however, Chetuparambil teaches:
further comprising: prior to receiving the first URL, requesting the first user electronic device to provide the first URL of the first user browsing history. (“As depicted in FIG. 1, a variety of sources of information can be utilized for deriving a social network identifier 114. Such information can include buying history patterns 102, survey reports 104, web browsing patterns 106, previously submitted opinions 110 and other data 108. The social network identifier 114 captures such consumer preference and/or subjectivity towards certain commerce-specific aspects, such as, for instance, brand consciousness, cost consciousness, etc.” ¶0026; Fig 1 (102, 106 and 114); Fig 2 (202)) Examiner note: Under BRI, the requesting step for the first user browsing history in a URL is being interpreted as the “human assistance” to identify their information sources in the social network as stated in ¶0015. Refer to claim 1 for more interpretation details. Also, refer to ¶0027 regarding to the consumer conducting a search in the “search engine 118”, and therefore receiving the “social network identifier” that holds the first user’s URL, which can also be interpreted as a request and ¶0034-36 regarding “Step 204” which is related to this limitation.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Wong with the ability of requesting a first uniform resource locator (URL) or some type of a first user’s “identifier” of their browsing history, as taught by Chetuparambil because “Social network data such as data derived from blogs, reviews, message boards, etc., typically include anonymous entries that are based on the subjective opinion of the author and/or consumer. Additionally, such data presented can be contradictory and it may be left to the user to derive meaningful conclusions therefrom. [Also, because] a need exists for a metric to elicit an importance level of a given item of content with respect to an individual while masking the actual identity of the content owner” (Chetuparambil; ¶0002 and ¶0004).

Regarding claim 18: 
The combination of Wong and Chetuparambil, as shown in the rejection above, discloses the limitations of claim 2.
Wong further teaches:
further comprising, in response to the difference between the first embedding and the template embedding being lower than the embedding difference threshold, and prior to causing displaying of the first review: sending a review request to the first genuine customer electronic device (“In the embodiment where a review site web server 40 uses a remote procedure call (e.g. Application Programming Interface) to submit a request to the review verification web server 50 to complete a review verification…” ¶0042; Fig 1 (40 and 50)) 
requesting to provide comments on the first organization, the review request being configured to be displayed on a display of the first genuine customer electronic device. (“…the status confirmation module 700 will provide the review verification status and relevant information back to the review site web server 40 via remote procedure call. The review site web server 40 will then display the review verification status on the user's 10 review…” ¶0042; Fig 1 (40 and 50))  Examiner note: Also, refer to ¶0040-41 regarding to the “review that was written” and other relevant information provided by the user.

Regarding claim 19: 
The combination of Wong and Chetuparambil, as shown in the rejection above, discloses the limitations of claim 2.
Wong further teaches:
wherein the first organization is at least one of an online store, a booking service, and a service provider. (“a plurality of merchants 16 (only one of which is shown in the drawing) may optionally provide a proof-of-purchase template 18 to the review verification web server 50 through a plurality of client devices 20 (only one of which is shown in the drawing), each operating a web browser or application capable of accessing the internet 35.” ¶0021; Fig 1 (16)) Examiner note: Under BRI, the first organization which can be at least one of an online store, a booking service, and//or a service provider is being interpreted as the “merchant” that can be practicing a service or selling products in an online environment over a network.

Claims 10, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over  Wong (U.S. Pub No. 20140258169 A1) in view of Chetuparambil (U.S. Pub No. 20150095417 A1) in further view of  Narula (U.S. Pub No. 20200098018 A1).
Regarding claim 10: 
The combination of Wong and Chetuparambil, as shown in the rejection above, discloses the limitations of claim 9.
Wong further teaches:
wherein: in response to the second URL being different from the first URL pattern: accessing a recommendation database; and executing one of: (i) marking the second review associated with the second organization and received from the second user electronic device as being fraudulent; and (“Other suitable business rules may be applied by the business rules module 600. For example, it may be determined that reviews with a very high risk score (e.g. >0.5) are primarily false and instead of being set to Pending Further Verification, should instead be set immediately to Not Verified and the user 10 that submitted the review be flagged as a high risk user 10 so that any future reviews submitted by the user 10 are more closely scrutinized.” ¶0039; Fig 3 (600 and 700)) Examiner note: Also, refer to ¶0038-40 for more (first and second) user(s) verification and risk score details.

Either Wong or Chetuparambil explicitly teach the following limitation(s), however, Narula teaches:
(ii) deleting the second review associated with the second organization and received from the second user electronic device from the recommendation database. (“the background of the reviewer may comprise one of a common person, a subject matter expert, and/or a fake reviewer. In an aspect, the background of the reviewer background is determined to be a fake reviewer, and the review is discarded.” ¶0108; Fig 1 (142); Fig 2 (140)) 

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Wong and Chetuparambil with the ability of deleting the second review associated with the second organization, as taught by Narula because it would promote a more transparent and efficient source of recommendations within its database as  “people may submit feedback for a product that they have not purchased from its website. Moreover, the feedback may include reviews posted by people whose credentials cannot be verified. Electronic commerce reviews may not contain information that can associate a bad/good review with a specific product feature/capability separately from the product.” (Narula; ¶0019)

Regarding claim 15: 
The combination of Wong and Chetuparambil, as shown in the rejection above, discloses the limitations of claim 14.
Either Wong or Chetuparambil explicitly teach the following limitation(s), however, Narula teaches:
further comprising, in response to the difference between the first embedding and the template embedding being lower than the embedding difference threshold, discarding, from the recommendation database, a subset of reviews not associated with a plurality of genuine customer electronic devices. (“the background of the reviewer may comprise one of a common person, a subject matter expert, and/or a fake reviewer. In an aspect, the background of the reviewer background is determined to be a fake reviewer, and the review is discarded.” ¶0108; Fig 1 (142); Fig 2 (140)) Examiner note: Also, refer to ¶0106 for the rejection of a plurality of reviewers and their reviews which is taught by this reference.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Wong and Chetuparambil with the ability of discarding a subset of reviews that are not associated with genuine customer electronic devices, as taught by Narula because it would promote a more transparent and efficient source of recommendations within its database as  “people may submit feedback for a product that they have not purchased from its website. Moreover, the feedback may include reviews posted by people whose credentials cannot be verified. Electronic commerce reviews may not contain information that can associate a bad/good review with a specific product feature/capability separately from the product.” (Narula; ¶0019)

Regarding claim 16: 
The combination of Wong and Chetuparambil, as shown in the rejection above, discloses the limitations of claim 1.
Wong further teaches:
further comprising, in response to the difference between the first embedding and the template embedding being equal or higher than the embedding difference threshold: accessing a recommendation database; and executing one of: (i) marking reviews associated with a first organization and received from the first user electronic device as being fraudulent; and (“At step 304, if user 10 submits a merchant 16 issued receipt, then meta data associated with the receipts previously submitted for that merchant 16 are retrieved from the database server 60… Each meta data element on the database server 60 is categorized as either a positive or negative element indicating that is more likely to be from an authentic statement or from a falsified statement, and further categorized by importance and whether it is from a merchant 16 issued receipt or bank” ¶0057; Fig 1 (60); Fig 5 (304)) 

Either Wong or Chetuparambil explicitly teach the following limitation(s), however, Narula teaches:
(ii) deleting the reviews associated with the first organization and received from the first user electronic device from the recommendation database. (“the background of the reviewer may comprise one of a common person, a subject matter expert, and/or a fake reviewer. In an aspect, the background of the reviewer background is determined to be a fake reviewer, and the review is discarded.” ¶0108; Fig 1 (142); Fig 2 (140))

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Wong and Chetuparambil with the ability of deleting reviews associated with the first organization, as taught by Narula because it would promote a more transparent and efficient source of recommendations within its database as  “people may submit feedback for a product that they have not purchased from its website. Moreover, the feedback may include reviews posted by people whose credentials cannot be verified. Electronic commerce reviews may not contain information that can associate a bad/good review with a specific product feature/capability separately from the product.” (Narula; ¶0019)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over  Wong (U.S. Pub No. 20140258169 A1) in view of Chetuparambil (U.S. Pub No. 20150095417 A1) in further view of  Narula (U.S. Pub No. 20200098018 A1) and Using Word2Vec to Classify Review Keywords (referred to as Craw hereafter by the examiner).
Regarding claim 13: 
The combination of Wong and Chetuparambil, as shown in the rejection above, discloses the limitations of claim 1.
Either Wong, Chetuparambil or Narula explicitly teach the following limitation(s), however, Craw teaches:
Craw further teaches:
wherein the generating the first embedding comprises applying a Word2Vector algorithm to the first URL (“We could compute semantic similarity using word vectors, such as those created by the word2vec family of algorithms. This would let us match words based on similar meaning, which is far more interesting than matching on string similarity alone” First Paragraph, #3 Keyword Semantic Similarity section, p. 2) 

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Wong and Chetuparambil with the ability/function of using Word2Vectors or “Word2vec” family algorithms, as taught by Craw because the use of these algorithms would improve the time, performance and effort that businesses put into tracking their reviews and make good use of them by interpreting them based on the topic as these word vectors can also “should generalize pretty well due to the semantic embeddings that come along with word vectors, which means we won’t need many examples from a user to get acceptable results.” (Craw; Second Paragraph, #3 Keyword Semantic Similarity section, p. 2)

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Montano (U.S. Pub No. 20140114877 A1) is pertinent because it discloses “Systems and methods are provided for authenticating online customer service reviews using unique customer identifiers such as payment data and location data. A customer authentication process is performed before or after a customer who obtains a service from a particular employee of a service provider is asked to complete a review of the employee to verify that the customer completing the review is the customer that received the service from the employee”
Chauhan (U.S. Pub No. 20150332353 A1) is pertinent because it “relates to methods and systems of authenticating reviews, by confirming one or more details of payment accounts associated with consumers' providing the reviews.”
Jayachandran (U.S. Pub No. 20180114261 A1) is pertinent because it “relates to verifying the authenticity of reviews conducted on a blockchain and more specifically to verifying a purchase transaction correlates to a product review by a same source via blockchain transactions and records.”
Black (U.S. Pub No. 20130246302 A1) is pertinent because it “provides systems and methods for providing validated customer feedback information about the ratable subject matter through the use of a digital ratings device that collects survey data, rating data, and other customer feedback information from a customer.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ivonnemary Rivera Gonzalez whose telephone number is (571)272-6158. The examiner can normally be reached Mon - Fri 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVONNEMARY RIVERA GONZALEZ/Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687